DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
status
This office action is in response to the remarks and amendment filed on 04/01/2022. The objections to the drawings have been withdrawn. Furthermore, the previous 35 USC 112 (b) rejection in regards to claims 1-4 have also been withdrawn. Claims 1-10 remain pending for consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Paul T. Artman (US2007/0159796, hereinafter referred to as Paul) in view of Hong Suk Kim (US 20140366568, hereinafter referred to as Hong). 
Regarding claim 1, Paul discloses the claimed invention including: 
An information handling system (an information handling system [0005]) comprising: 
an information handling resource (processing resource [0008], line 11-15); 
an air mover configured to drive a flow of air (a fan to direct air [0004], line 3-5); 
and heat-rejecting media thermally coupled to the information handling resource (the heat source for heat sink 10 will be located beneath the heat sink and the heat source is the processor of the computer system [0009]), the heat rejecting media comprising a heatsink structure (Heat sink 10, see figure 1), the heatsink structure comprising a plurality of heatsink features (plurality of horizontal fins 10, see figure 1). 
Paul fails to disclose a portion of the heatsink features are coated with a desiccant material. 
However, Hong teaches a portion of the heatsink features are coated with a desiccant material (first region of the fin coated with a hydrophilic agent, see [0019-0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of Hong so as to facilitate discharge of condensation water formed in the first region as taught by Hong [0020]. 
Regarding claim 2, Paul as modified discloses the claimed invention but fails to teach percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end or the heatsink structure located further from the air mover than the first end. 
However, Hong teaches in heat and/or moisture dissipation art, coating the second fin region 60 with hydrophilic agent and the first fin region 50 is uncoated, see [0117]. Looking at figure 1, the fin 30 having a coated fin region (50) is closer to the incoming air flow (air mover location, in the instant claim case) and the uncoated fin region or second fin region (60) is further from the air flow. However, When the second region is coated with hydrophilic agent and the first region is not coated at all as described, the hydrophilic agent coating on the fins 30 of figure 1 will be reversed to the opposite side in which case the percentage of hydrophilic coating increases going from the first end i.e. where the air flow comes in, towards the second end which is the air out flow side. Accordingly, it would have been obvious to an ordinary skilled person in the art at the time or the invention to modify the heat sink features of Paul to include a hydrophilic agent coating on the heatsink structure in view of Hong in order to facilitate discharge of condensation water formed in the first region as taught by Hong [0020]. 
Regarding claim 3, Paul as modified discloses the claimed invention including the plurality of heatsink features comprises a plurality of generally parallel fins (plurality of horizontal fins 10, see figure 1) configured generally parallel to the flow of air (see figure 1 and 2 of Paul).
Regarding claim 5, Paul discloses the claimed invention. Heat-rejecting media comprising a heatsink structure (Heat sink 10, see figure 1), the heatsink structure comprising: a plurality of heatsink features (plurality of horizontal fins 10, see figure 1).
Paul fails to disclose a portion of the heatsink features are coated with a desiccant material. 
However, Hong teaches a portion of the heatsink features are coated with a desiccant material (first region of the fin coated with a hydrophilic agent, see [0019- 0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of Hong so as to facilitate discharge of condensation water formed in the first region as taught by Hong [0020]. 
Regarding claim 6, Paul as modified discloses the claimed invention but fails to disclose the heatsink features are coated with the desiccant material such that a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure. 
However, Hong teaches the heatsink features are coated with the desiccant material such that a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure (figure 4A and 4D, shows a fin 30 with first region 50 having a hydrophilic agent coating and the second region 60, with hydrophobic agent coating or uncoated. The hydrophilic agent coating increases from the second region to the first region 50). 
Regarding claim 7, Paul as modified discloses the claimed invention including the plurality of heatsink features comprises a plurality of generally parallel fins (plurality of horizontal fins 10, see figure 1) configured generally parallel to the flow of air (see figure 1 and 2 of Paul)" 
Regarding claim 8, Paul teaches method for fabricating heat-rejecting media comprising: providing a plurality of heatsink structures (Heat sink 10, see figure 1). 
Paul fails to disclose coating the plurality of heatsink structures in desiccant material such that a portion of the heatsink features are coated with the desiccant material. 
However, Hong teaches coating the plurality of heatsink structures in desiccant material (see figure below, showing plurality of fills coated with hydrophilic agent) such that a portion of the heatsink features are coated with a desiccant material (first region of the fin coated with a hydrophilic agent, see [0019-0020]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Hong such that portion of the heatsink features of Paul are coated with a hydrophilic agent in view of the teaching of Hong so as to facilitate discharge of condensation water formed in the first region as taught by Hong [0020].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 9, Paul as modified discloses the claimed invention but fails to teach a percentage of surf ace area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure.
However, Hong teaches a percentage of surface area of the heatsink structure coated with the desiccant material increases from a first end of the heatsink structure to a second end of the heatsink structure (figure 4A and 40, shows a fin 30 with first region 50 having a hydrophilic agent coating and the second region 60, with hydrophobic agent coating or uncoated. The hydrophilic agent coating increases from the second region to the first region 50).
Regarding claim 10, Paul as modified discloses the claimed invention including
the plurality of heatsink features comprises a plurality of generally parallel fins configured generally parallel to the flow of air (see figure 1 and 2 of Paul). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Paul T. Artman (US2007/0159796, hereinafter referred to as Paul) in view of Hong Suk Kim (US 20140366568, hereinafter referred to as Hong) and in further view of HUOMU YANG (CN-201966487-U, hereinafter referred to as Huomu). 
Regarding claim 4, Paul as modified discloses the claimed invention but fails to disclose a temperature sensor; and a closed-loop thermal control system tor controlling the flow of air driven by the air mover based on a temperature sensed by the temperature sensor. 
However, Huomu teaches a temperature sensor (11); and a closed-loop thermal control system (13) for controlling the flow of air driven by the air mover based on a temperature sensed by the temperature sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Paul by Huomu such that the apparatus further comprises a temperature sensor 11 and a closed-loop thermal control system (13) in order to detect and control the air temperature of each sub regions as taught by Huomu see [0021-0022].
Response to Arguments
Applicant's arguments filed 08/20/20 have been fully considered but they are not persuasive. 
Applicants argument “the cited references cannot render obvious the claims of the present application, at least because of lack of motivation to combine references” has been fully considered but not found persuasive.
In regards to applicant’s argument “it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify [Artman] by [Kim] such that portion of the heatsink features of [Artman] are coated with a hydrophilic agent in view of the teaching of [Kim] so as to facilitate discharge of condensation water formed in the first region as taught by [Kim]." Applicant is confounded by this line of reasoning, as Artman does not contemplate use in a heat exchanger used in an apparatus using refrigeration cycles such as air conditioners or refrigerators, and thus there would be no motivation to modify Artman by Kim. Artman does not contemplate the need to "facilitate discharge of condensation water," as the accumulation of condensation water is not a problem in computer systems. Further, such motivation is irrelevant to the present specification, claims, or figures. The present claims have nothing to do with "facilitate[ing] discharge of condensation water." Taken as a whole, a person having ordinary skill in the art at the time of the invention would not have been motivated to combine the prior art to achieve the claimed invention,” has been fully considered but not found persuasive.
In response, Primary reference teaches information handling system which comprises an information handling resource i.e. processing resource, in which heat rejection media i.e heatsink is thermally coupled with the information handling resource. On other hand, Kim teaches coating of portion/region of heatsink features either with hydrophilic agent to facilitate discharge of condensation water formed in the first region of the heatsink. Therefore, this teaching of Kim would provide motivation to an ordinary skilled in the art to modify heat sink of Artman to be coated with hydrophilic agent to advantageously absorb condensate from the information handlining system through the heatsinks and discharge it to the environment. Thus, the combination being nothing more than the predictable use of known elements according to their established function. Furthermore, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.". In this case, coating heat rejection media i.e. the heatsink of the information handling resource with desiccant would do nothing more that absorbing moisture which makes it obvious in view of the combined references as explained above.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions, See MPEP 2141.1

Regarding applicant s argument “Examiner's alleged motivation to combine is improper
because judicial authority by which the USPTO is bound has held that conclusory findings of
obviousness such as those made by the Examiner in the present application are not appropriate.” Examiner would like to point out the alleged accusation by the applicant is neither conclusory nor hindsight as the reasoning/motivation has been clearly indicated in paragraph [0019-0020] of Kim i.e. “The first region may be coated with a hydrophilic agent having a high surface energy so as to facilitate discharge of condensation water formed in the first region.” which provide a reason/motivation to an ordinary skilled in the art to coat heat sink of Artman using the teaching of kim to advantageously increase heat exchange of a system. Please see paragraph [0020]. Therefore, because of these reasons the rejections made on claim 1, 5 and 8 are maintained
Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763